UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-3475 MRW Date August 7, 2019

 

Title United African-Asian Abilities Club v. Miracle Mile Properties

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL OF UNSERVED CIVIL
ACTION

Plaintiff filed this civil action on April 30, 2019. The case was randomly assigned to
Judge Wilner through the Court’s Magistrate Judge Direct Assignment Program.
Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve process in this
action within 90 days of commencement of the action, or by July 29, 2019. However, according
to the Court’s review of the docket, no proof of service has been filed in the action yet, and no
defendant has appeared in the action to date. Moreover, Plaintiffs attorney failed to respond to
an earlier order from the Court regarding service. (Docket # 7)]

Plaintiff is ORDERED to show cause why the action should not be returned to the civil

wheel for reassignment to a District Judge with a recommendation that it be dismissed for
failure to prosecute. Plaintiff's response to this OSC will be due by August 21, 2019.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
